

117 HR 1509 IH: To repeal portions of a regulation issued by the State Superintendent of Education of the District of Columbia that require child care workers to have a degree, a certificate, or a minimum number of credit hours from an institution of higher education.
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1509IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Ms. Mace introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo repeal portions of a regulation issued by the State Superintendent of Education of the District of Columbia that require child care workers to have a degree, a certificate, or a minimum number of credit hours from an institution of higher education.1.Repeal of DC regulations regarding higher education qualifications of child care workers Any provision of Chapter 1 of Subtitle A of Title 5 of the District of Columbia Municipal Regulations, as added by the final rulemaking of the State Superintendent of Education of the District of Columbia issued on December 7, 2016, that requires a staff member of a child development facility to have a degree, a certificate, or a minimum number of credit hours from an institution of higher education, including sections 164.1, 165.1, 166.1(a), 170.2(a), 173.3, 174.2(a), and 174.2(b), shall have no force or effect.